Title: To Benjamin Franklin from [Grey] Cooper, [1762?]
From: Cooper, Sir Grey
To: Franklin, Benjamin


Saturday [1762?]
Mr. Cooper presents his Compliments to Mr. Franclin and begs he will give Mr. Cooper leave to bring Lady Abdy and Miss Baldwyn to hear the glasses on Monday or Thursday Evening next (which is most convenient to Mr. Franclin) about seven oClock. The Ladies have heard Mr. Franclin perform once before which has only given them a greater desire to hear him again.
 Addressed: To Mr. Franclin at the bottom of / Craven Street.
